01-15-00983-CR
                                     CHRIS DANIEL
 §                              HARRIS COUNTY DISTRICT CLERK
             '9/
                                                                                   FILED IN
                                                                            1st COURT OF APPEALS
November 10, 2015                                                               HOUSTON, TEXAS
                                                                            11/23/2015 9:33:23 AM
ANN LEE MOSELEY                                                             CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                   Clerk
2002 TIMBERLOCH, SUITE 200
THE WOODLANDS, TX 77380

Defendant’s Name: RUBEN ZAMORA, JR.

Cause No: 1411149

Court:   178™      DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/02/2015
Sentence Imposed Date: 1 1/02/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ANNLEE MOSELEY
Pauper's Oath 11/04/2015


Sincerely,


'/S/ Naomi Salinas
 Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
  . Harris County, Texas


     BONNIE RODRIGUEZ (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                     1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
i
        •7                                                           Cause No.      ailW
    \                                                               THE STATE OF TEXAS
    \


                                                      ZZlntoFTA)                    , A/KJAJ


                                       ITT           District Court / County Criminal Court at Law No.

                                                                      Harris County, Texas


                                                                       NOTICE OF APPEAL

             TO THE HONORABLE JUDGE OF SAD) COURT:
                                                      -2
                                                   A/mi            2.0/3
             On                    I U               __  (date), the defendant in the above numbered and styled cause gives
             NOTICE OF      APPEAL of his conviction.
             The undersigned attorney (check appropriate box):

                  BKJMOVES tothewithdraw.
             - 4Q-I3QII&
             Date 1        1
                                  court that he will
                                         h-z-zoij
                                                               CONTINUE to

                                                                                    A/jtiffin       rv\-
                                                                                     YAWrnfey (SidMre)
                                                                                                        /
                                                                                  represÿnlMeÿefendÿnt dSnappeal.     ---—  h

             3ilm 7AN\m.J
             Defendant (Printed name)
                                                                                    [C
                                                                                       At]               •inti    nai
                                                                                                                                    h
                                                                                                         mi
                                                                                     YwAdd
                                                                                                 a      imber

                                                                                                            IMM                      r  \/b
                                                                                                                 qt
                                                                                      Telephone Number
             The defendant (check all that apply):
                  \a    REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                       aopetfiate counsel to represent him.
                  gr ASKS the Court to ORDER that a free record be provided to him.
                       ASKS the court to set BAIL.
                    Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
             Granting the requested relief.

                                                                                                                 2%name                  cQf
             Defendant (Signature)                                                     Defendant’s Printed                      3
             SWORN TO AND SUBSCRIBED BEFORE ME ON

             By Deputy District Clerk of Harris County, Texas                            I ryiifÿCYiÿ
             http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without Affirmation).docPaee I of2
                                                                                 1/09/08
                                                                    ORDER


           On
                iilov/n
                ispiOT   indigent at this time.
                                               the Court conducted a hearing and FINDS that defendant / appellant


           &IS indigent for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                      SrtSmploying counsel or paying for a clerk’s and court reporter's record.
The Court ORDERS that
    'ÿ'ÿ6ounsel’s motion to withdraw is GRANTED-/™ENIED.
     Q     Defendant / appellant’s motion (to be found indigent) is DENIED.
     &ÿl5efendant’s / appellant’s motion is GRANTED and
                                                                                (attorney’s name & bar card number)
                                        to represent defendant / appellant on appeal.
                0 The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _                                         .

           To CONTINUE as presently set.
    NDÿÿDENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                                                                                  hikt
                                                                         JUDGE PRESIDING,
                                                                      / "7ÿ>DISTRICT COURT /
                                                                                                                            \J
                                                                      ' GOUNTY CRIMINAL COURT AT LAW NO.                         _,
                                                                         HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2pages-without Affirmation).docPage 2 of 2
                                                                    1/09/08
                                                              Cause No

THE STATE         OF   TEXAS                                                  IN THE )                   COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

        2w%££                                                                 HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
     M        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.


          ~£ytrid                                                               NOV   - a 2015
Judge                                                                     Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



Defendant
                                                                                C%ex la Xrinv\
                                                                          Defendant s Coufcsi1
                  FILED_
Mailing Address: Chris Daniel                                             State Bar of Texas ID number:
                       District ClttiK
Telephone numbÿQy           - 7 7015_                                     Mailing Address:
Fax numbFPfff-ail Vfell County, lexas
                                                ~~                        Telephone number:
                             Deputy                                       Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                      PAUPER’S OATH ON APPEAL
CAUSENO.:           \U,\\ VA                                            OFFENSE:

THE STATE OF TEXAS                                                             DISTRICT COURT
                                                                                                     FILED
VS.                                                                     OF
                                                                                                          SMSlc
TO THE HONORABLE JUDGE OF SAID COURT:
                                                                        HARRIS COUNTY, TEXAÿQV
                                                                                                 time:.
                                                                                                          ""
                                                                                                               “   *» 2015
                                                                                                                   County. Iu*uii

                                                                                                               Deputy
                                                                                                                                    _
        NOW COMES 'frÿclefendant in the above styled and numbered cause, and states under oath that he
is without funds, property or income. The defendant respectfully petitions the court to: (check all that apply)
       |ÿj              appellate counsel to represent him.
       | -A Asks the court to order that a free record be provided to him.

                                                       X
                                                   DEFENDANT
                                                                       Cu C,Vft
SUBSCRIBED AND SWORN to before me, this                                lay of NOV   - 4 2015        A.D., 20


                                                   DEPUTY          CLERK
                                                       DISTRICT COURT
                                                   HARRIS COUNTY, TEXAS

                . .                                        ORDER
On          y ) P/Y -ÿ)D,    C7u\3     the court conducted a hearing and found that the defendant is indigent.

0ÿ The court orders that Attorney,                         V--C                       APPEAL CARD

                                                   Cause No-
                                                                   //
                                                   1411)45
                         e State of Texas
                                  Vs
                        *7 ftwuvA
Date Notice                               if
Of Appeal:                UNK
Presentation:                             Vol.          Pg..

Judgment:                                 Vol..         Pg-.

Judge Presiding                           lAÿAciOZÿ
Court Reporter
Court Reporter          _
                        _
Court Reporter

Attorney
on Trial_        GWrÿi -Lmf>
Attorney                                                       A
on Appeal          ~~TT)     \c>€ Cÿ-lcXllWt Jflgw
          Appointed               X        Hired.
Offense

Jury Trial:                       Yes    )C        No

Punishment
Assessed     _ c3S vfirs ±oc
Companion Cases
(If Known)      _
Amount of
Appeal Bond               4O
Appellant
Confined:                         Yes              No

Date Submitted
To Appeal Section                 NOV   - 2 2015
Deputy Clerk


Notice of Appeal Card Rev. 9/84                          #